                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




JAMES F.,                                                 Case No. 3:18-cv-00282-MK
                                                                              ORDER
             Plaintiff,

      V.

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation

("F&R") (doc. 18) recommending that the Commissioner's decision be reversed and

remanded for calculation and award of benefits. No objections have been filed and

this matter is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       Although in the absence of objections no review is required, the Magistrates

Act "does not preclude further review by the district [court] sua sponte ... under a de

nova or any other standard." Thomas v. Arn, 474 U.S. 140, 154 (1985). Indeed, the

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that "[w]hen no timely



Page 1 - ORDER
objection is filed," the Court reviews the magistrate judge's recommendations for

"clear error on the face of the record." Based on my review of the F&R and the

documents in the case, I find no error in Judge Kasubhai's F&R. Thus, I adopt the

F&R (doc. 18) in its entirety.     Accordingly, the Commissioner's decision is

REVERSED and REMANDED for calculation and award of benefits.

      IT IS SO ORDERED.

      Dated thisl3~ay of May, 2019.




                                  Ann Aiken
                          United States District Judge




Page 2 - ORDER
